DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 1 and 20, Geile (US 2004/0042387 A1) teaches a method (see [0028], “method”), comprising: a timing (see [0294], “timing”), adjustment (see [0294], “adjustment”), gap (see [0226], “gap”), symbol (see Abstract, [0033], [0034], [0052], “symbol”), channel (see [0030], [0031], “channel”), command (see [0051], [0073], “command”).
 	Geile teaches (US 2004/0042387 A1) fails to teach receiving a timing advance command, determining a timing advance adjustment gap based on the received timing advance command, wherein the timing advance adjustment gap is k symbols, and k is a nature number larger than one, and applying the corresponding adjustment of uplink transmission timing from k symbols later than the end of the physical channel carrying the timing advance command.
 	Dependent claims 2-19 are allowable for the same reasons.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	
Conclusion
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Kim et al (US 2020/0260495 A1).
 	Luo et al (US 8,730,854 B2).
 	Park et al (US 9,763,208 B2).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642